DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In [0036] “a first superconducting trace 152”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following:
Regarding claims 14-16, line 2-3, “a plurality of additional electronic devices of claim 1 electrically coupled in series/ parallel”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Faley (U.S. Publication 20120088674) in view of Megrant (U.S. Publication 20190341540).
Regarding claim 1, Faley teaches an electronic device for sensing magnetic fields, the electronic device comprising (as shown in fig. 3b (indent 1)): 
a first terminal (as shown in fig. 3b (indent 2)); 
a second terminal (as shown in fig. 3b (indent 3)); 
a superconducting loop electrically coupled in series between the first terminal and the second terminal (as shown in fig. 3b (indent 4)); 
a first Superconducting Quantum Interference Device (SQUID) (as shown in fig. 3b (indent 5)) including a first superconducting trace (as shown in fig. 3b (indent 6)), a second superconducting trace (as shown in fig. 3b (indent 7)), and a first pair of Josephson Junctions electrically coupled in parallel between the first superconducting trace and the second superconducting trace (as shown in fig. 3b (indent 8)), 
the first SQUID electrically coupled in series between the first terminal via the first superconducting trace (as shown in fig. 3b (indent 2 and 6)), and the superconducting loop via the second superconducting trace (as shown in fig. 3b (indent 4 and 7)), said second superconducting trace forming a first segment of the superconducting loop (as shown in fig. 3b see (indent 4) which is the starting of loop 1 falls in falls in second trace (indent 7)), 
the first superconducting trace having a first trace length as measured between one junction end of each of the first pair of Josephson Junctions (as shown in fig. 3b (indent 9)), 
the second superconducting trace having a second trace length as measured between an other junction end of each of the first pair of Josephson Junctions, said second trace length being at least twice the first trace length (as shown in fig. 3b (indent 10) larger than indent 9).

However Megrant in a relevant art of fabrication of integrated quantum computing circuit elements with superconductor components teaches said first trace length being less than 999 nm (as explained in [0039] teaches the length of a superconductor layer from 100nm – 100 micron, this can be selected based on the requirement of the quantum circuit element which includes superconductor layer such as SQUIDS [0024]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to utilize the fabrication technique of Megrant to select an appropriate length of Faley superconducting trace in order to gain the advantage of adjustable trace dimension on as needed bases to reduce parasitic capacitance which in turns improve device performance [Megrant [0003]].    

    PNG
    media_image1.png
    810
    770
    media_image1.png
    Greyscale
                                                     


Faley as modified teach the instant invention above:
Regarding claim 2, Faley as modified further teaches wherein the first superconducting trace linearly couples the one junction ends of each of the first pair of Josephson Junctions, the 
Faley teach the instant invention above except:
Regarding claim 3-5, Faley does not explicitly teach wherein the second trace length is at least seven times the first trace length.
However Megrant in a relevant art of fabrication of integrated quantum computing circuit elements with superconductor components teaches wherein the second trace length is at least seven times the first trace length (as explained in [0039] teaches the length of a superconductor layer from 100nm – 100 micron, this can be selected based on the requirement of the quantum circuit element which includes superconductor layer such as SQUIDS [0024] various trace lengths are covered between 100nm – 100 micron and can be adjusted based on the needs).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to utilize the fabrication technique of Megrant to select an appropriate length of Faley superconducting trace in order to gain the advantage of adjustable trace dimension on as needed bases to reduce parasitic capacitance which in turns improve device performance [Megrant [0003]].    


Faley as modified teach the instant invention above:
Regarding claims 7, 8, Faley as modified teach the first squid above with variable trace length pair of Josephson Junctions, claim 7 requires the same limitations of second Squid as claim 1 just in opposite direction which is an obvious technique used by an ordinary skill in the art, before the effective filing date of the claimed invention and can be evident from Leese (U.S. Publication 20190079145) see fig. 2 below where Squid 200A and 200B are arranged in opposite direction with Josephson Junctions and terminals as per (indent 1-6), the rearrangement either parallel or series can achieved with no effect on results see [0024].

    PNG
    media_image2.png
    585
    676
    media_image2.png
    Greyscale

Claims 9-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faley (U.S. Publication 20120088674) in view of Megrant (U.S. Publication 20190341540) as applied to the rejection of claim 1 above and further in view of Kornev (U.S. Patent 8179133)
Faley as modified teach the instant invention above except:
Regarding claims 9-10 and 18, Faley as modified does not explicitly teach a plurality of SQUIDs electrically coupled in parallel.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Kornev in Faley as modified to gain the advantage of an improved device with reduced or eliminated nonlinearities [Kornev [col. 2 lines 45-48]].    

    PNG
    media_image3.png
    539
    781
    media_image3.png
    Greyscale


Faley as modified teach the instant invention above except:
Regarding claim 13, Faley as modified does not explicitly teach wherein the first SQUID includes a plurality of SQUIDs; and wherein the electronic device is configured as a Superconducting Quantum Interference Filter (SQIF).
However Kornev in a relevant art of differential serial-parallel SQIF structure Josephson junctions and SQUIDs teaches a plurality of SQUIDs (as shown in fig. 3 (indent 1)); and wherein the electronic device is configured as a Superconducting Quantum Interference Filter (SQIF) (as explained in col. 4 lines 38-45) such linearized devices with different effective areas (and thus periodicities) may be combined in series arrays to achieve a new device whereby the periodicity of the total voltage output is altered or even eliminated, in much the same way that conventional SQUIDs are combined to forms SQIFs with increased dynamic range in a single response near zero flux).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to to incorporate the teaching of Kornev in Faley as modified to gain the advantage of an improved device with reduced or eliminated nonlinearities [Kornev [col. 2 lines 45-48]].    
Faley as modified teach the instant invention above except:
Regarding claim 14-16, Faley as modified does not explicitly teach wherein the SQIF is configured as a series system including a plurality of additional electronic devices of claim 1 electrically coupled in series.
However Kornev in a relevant art of differential serial-parallel SQIF structure Josephson junctions and SQUIDs teaches wherein the SQIF is configured as a series system including a 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Kornev in Faley as modified to gain the advantage of an improved device with reduced or eliminated nonlinearities [Kornev [col. 2 lines 45-48]].    

    PNG
    media_image4.png
    762
    694
    media_image4.png
    Greyscale

Faley as modified teach the instant invention above except:
Regarding claim 17, Faley as modified does not explicitly teach the electronic device further comprising nanoSQUID electronics configured to provide Flux Locked Loop (FLL) feedback.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Kornev in Faley as modified to gain the advantage of an improved device with reduced or eliminated nonlinearities [Kornev [col. 2 lines 45-48]].    
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Faley (U.S. Publication 20120088674) in view of Megrant (U.S. Publication 20190341540) as applied to the rejection of claim 1 above and further in view of Sadleir (U.S. Publication 20170071082)
Faley as modified teach the instant invention above except:
Regarding claim 11, Faley as modified does not explicitly teach further comprising a Lenz lens configured to shield the first SQUID.
However Sadleir in a relevant art of magnetic shielding technologies for Squids teaches a Lenz lens configured to shield the first SQUID (as explained in [0014] which describes various shielding technique for magnetic devices which includes Lenz Law as one of them).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Sadleir in Faley as modified to gain the advantage of an improved device with proper shielding [Sadleir [0014]].    
Faley as modified teach the instant invention above except:
Regarding claim 12, Faley as modified does not explicitly teach a cooling system including cryogenic equipment, the cooling system configured to cool the electronic device to a critical temperature.
However Sadleir in a relevant art teaching cooling of magnetic shielding technologies for Squids teaches a cooling system including cryogenic equipment, the cooling system configured to cool the electronic device to a critical temperature (as explained in [0037] sensing element of a cryogenic detector includes: a magnetic flux sweeper which uses a proximity effect to create spatially varying order parameter's such that upon cooling, the sensing element becomes superconductive and magnetic flux lines are swept to a periphery creating a flux-free Meissner state in said sensing element of the cryogenic detector).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Sadleir in Faley as modified to gain the advantage of low mass,  efficient and cost-effective device [Sadleir [0116]].    

Examiner Notes
4.	 Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the

During examination the following feature from the specification which was not claimed are identified by the examiner as potential allowable subject matter if written in independent form “[0023] secondary flux focusing structures as pickup coils”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tyler (U.S.Publication 20150380631) discloses in a relevant art a device includes at least one superconducting tunnel junction, the junction may be contained within a bi-SQUID loop having two main junctions and a center junction.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858